DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 21-23, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments filed on 12/22/2021, the prior art reference (Minokuchi) does not teach the at least indicated portion of the claim of a method of operating a core network node to provide dual connectivity in a new radio telecommunications system, the method comprising: allocating a Tunnel Endpoint Identifier, TEID, for a master node; receiving another TEID allocated by a secondary node; splitting a Protocol Data Unit, PDU, session; one of the split PDU session by using the TEID and the another TEID; and responsive to determining that the TEID and the another TEID have not been used to transport the one of the split PDU session, releasing one of the TEID and the another TEID and transporting another one of the split PDU session by using the one of the TEID and the another TEID. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US Publication No. 20210235314), discussed the concept wherein the core network performs the splitting based on the QoS flow according to the fact that the split QoS flow in the indication message is not all QoS flows in the PDU Session (the core network knows the condition of all QoS flows in the PDU Session), which includes accepting the splitting of the QoS flow 4 and not accepting the splitting of QoS flow 2 according to the actual condition. This step includes: adding received NG interface downlink tunnel endpoint information into the NG interface downlink tunnel endpoint information of the PDU Session 2, and associating the added downlink tunnel endpoint with the QoS flow 4 so as to transmit the subsequent data of the QoS flow 4 in the PDU Session 2 to the secondary base station (see fig. 16, fig. 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645